Exhibit 10.54




CVS Pharmacy, Inc.
Restrictive Covenant Agreement


    
I, Derica Rice, enter into this Restrictive Covenant Agreement (“Agreement”)
with CVS Pharmacy, Inc., on its own behalf and on behalf of its subsidiaries and
affiliates (“CVS”), which is effective as of the date I sign the Agreement
(“Effective Date”). In consideration of the mutual promises in this Agreement,
the parties agree as follows:


1.Consideration for Agreement. In connection with my duties and responsibilities
at CVS Health Corporation or one of its subsidiaries or affiliates, including
Aetna Inc. (collectively, the “Corporation”), the Corporation will provide me
with Confidential Information and/or access to the Corporation’s customers and
clients and the opportunity to develop and maintain relationships and goodwill
with them. In addition, the Corporation has awarded me equity contingent on the
execution of this Agreement and compliance with its terms. In consideration of
the foregoing and the mutual promises in this Agreement, I hereby agree with CVS
to comply with the terms of this Agreement.


2.Non-Competition. During my employment by the Corporation and during the
Non-Competition Period following the termination of my employment for any
reason, I will not, directly or indirectly, engage in Competition or provide
Consulting or Audit Services within the Restricted Area.


a.Competition. Engaging in “Competition” means providing services to a
Competitor of the Corporation (whether as an employee, independent contractor,
consultant, principal, agent, partner, officer, director investor, or
shareholder, except as a shareholder of less than one percent of a publicly
traded company) that: (i) are the same or similar in function or purpose to the
services I provided to the Corporation at any time during the last year of my
employment by the Corporation; or (ii) will likely result in the disclosure of
Confidential Information to a Competitor or the use of Confidential Information
on behalf of a Competitor. If a representative of the Corporation, during my
employment or the Non-Competition Period, requests that I identify the company
or business to which I will be or am providing services, or with which I will be
or am employed, and requests that I provide information about the services that
I am or will be providing to such entity, I shall provide the Corporation with a
written statement detailing the identity of the entity and the nature of the
services that I am or will be providing to such entity with sufficient detail to
allow the Corporation to independently assess whether I am or will be in
violation of this Agreement. Such statement shall be delivered to the
Corporation’s Chief Human Resources Officer or his or her authorized delegate
via personal delivery or overnight delivery within five calendar days of my
receipt of such request.


b.Competitor. A “Competitor” for purposes of this Agreement shall mean any
person, corporation or other entity that competes with one or more of the
business offerings of the Corporation. As of the Effective Date, the
Corporation’s business offerings include: (i) pharmacy benefits management
(“PBM”), including: (a) the administration of pharmacy benefits for businesses,
government agencies and health plans; (b) mail order pharmacy; (c) specialty
pharmacy; (d) the procurement of prescription drugs at a negotiated rate for
dispensing; and (e) Medicare Part D services; (ii) retail, which includes the
sale of prescription drugs, over-the-counter medications, beauty products and
cosmetics, digital and traditional photo finishing services, digital and other
online offerings, seasonal and other general merchandise, greeting cards,
convenience foods and other product lines and services which are sold by the
Corporation’s retail division (“Retail”); (iii) retail health clinics
(“MinuteClinic”); (iv) the provision of pharmaceutical products and ancillary
services, including specialty pharmaceutical products and support services and
the provision of related pharmacy consulting, data management services and
medical supplies to long-term care facilities, other healthcare service
providers and recipients of services from such facilities (“Long-Term Care”);
(v) the provision of prescription infusion drugs and related services


Page | 1



--------------------------------------------------------------------------------




(“Infusion”); (vi) the provision of insurance (“Insurance”) including: (a)
health insurance products and services; (b) managed health care products and
services; (c) dental, vision, workers compensation and employee assistance
program products and services; (d) wellness products and services to employers,
government agencies, health plans, other businesses or third party payers; (e)
other voluntary products that are excepted benefits under HIPAA; (vii) the
creation and provision of population health management products and services
(“Health Management”); (viii) the administration of (ii) - (vii)
(“Administration”); and (ix) any other business in which Corporation is engaged
or imminently will be engaged.


For the purpose of assessing whether I am engaging in “Competition” under
Section 2 (a) (i) above, a person, corporation or other entity shall not be
considered a Retail Competitor if such entity derives annual gross revenues from
its business in an amount which is less than 2% of the Corporation’s gross
revenues from Retail, during its most recently completed fiscal year. For
avoidance of doubt, this exclusion does not apply to a determination of whether
I am engaging in “Competition” as set forth in Section 2 (a) (ii) above.


I and the Corporation acknowledge that both the Corporation’s products and
services and the entities which compete with the Corporation’s products and
services evolve and an entity will be considered a Competitor if it provides
products or services competitive with the products and services provided by the
Corporation within the last two years of my employment.


I agree to this enterprise-wide definition of Competition, which may prevent me
from providing services to any of the Corporation’s PBM, Retail, MinuteClinic,
Long-Term Care, Health Insurance, Health Management, Administration and/or
Infusion Competitors or any combination thereof during the Non-Competition
period.


c.Consulting or Audit Services. “Consulting or Audit Services” shall mean any
activity which involves providing audit review or other consulting or advisory
services with respect to any relationship or prospective relationship between
the Corporation and any third party that is likely to result in the use or
disclosure of Confidential Information.


d.Non-Competition Period. The “Non-Competition Period” shall be the period of 18
months following the termination of my employment with the Corporation for any
reason.


e.Restricted Area. “Restricted Area” refers to those states within the United
States in which the Corporation conducts its business, as well as the District
of Columbia and Puerto Rico. To the extent I worked on international projects in
Asia, Europe, Brazil or other countries where the Corporation may conduct
business, the Restricted Area includes those countries and those countries where
the Corporation is actively planning to conduct business.


3.Non-Solicitation. During the Non-Solicitation Period, which shall be during my
employment by the Corporation and for 18 months following the termination of my
employment with the Corporation for any reason, I will not, unless a duly
authorized officer of the Corporation gives me written authorization to do so:


a.interfere with the Corporation’s relationship with its Business Partners by
soliciting or communicating (regardless of who initiates the communication) with
a Business Partner to: (i) induce or encourage the Business Partner to stop
doing business or reduce its business with the Corporation, or (ii) buy a
product or service that competes with a product or service offered by the
Corporation’s business. “Business Partner” means: a customer (person or entity),
prospective customer (person or entity), healthcare provider, supplier,
manufacturer, agency, broker, hospital, hospital system, long-term care


Page | 2



--------------------------------------------------------------------------------




facility, and/or pharmaceutical manufacturer with whom the Corporation has a
business relationship and with which I had business-related contact or dealings,
or about which I received Confidential Information, in the two years prior to
the termination of my employment with the Corporation. A Business Partner does
not include a customer, supplier, manufacturer, broker, hospital, hospital
system, long-term care facility and/or pharmaceutical manufacturer which has
fully and finally ceased doing any business with the Corporation independent of
any conduct or communications by me or breach of this Agreement and such full
cessation of business has been in effect for at least 1 year prior to my
separation from employment with the Corporation. Nothing in this Paragraph 3(a)
shall prevent me from working as a staff pharmacist or in another retail
position wherein I would be providing or selling prescriptions or other products
directly to consumers.


b.work on a Corporation account on behalf of a Business Partner or serve as the
representative of a Business Partner for the Corporation.


c.interfere with the Corporation’s relationship with any employee or contractor
of the Corporation by: (i) soliciting or communicating with the employee or
contractor to induce or encourage him or her to leave the Corporation’s employ
or engagement (regardless of who first initiates the communication); (ii)
helping another person or entity evaluate such employee or contractor as an
employment or contractor candidate; or (iii) otherwise helping any person or
entity hire an employee or contractor away from the Corporation.


4.
Non-Disclosure of Confidential Information.



a.Subject to Section 7 and 8 below, I will not at any time, whether during or
after the termination of my employment, disclose to any person or entity any of
the Corporation’s Confidential Information, except as may be appropriately
required in the ordinary course of performing my duties as an employee of the
Corporation. The Corporation’s Confidential Information includes but is not
limited to the following non-public information: trade secrets; computer code
generated or developed by the Corporation; software or programs and related
documentation; strategic compilations and analysis; strategic processes;
business or financial methods, practices and plans; non-public costs and prices;
operating margins; marketing, merchandising and selling techniques and
information; customer lists; provider lists; details of customer agreements;
pricing arrangements with pharmaceutical manufacturers, distributors or
suppliers including but not limited to any discounts and/or rebates; pharmacy
reimbursement rates; premium information; payment rates; contractual forms;
expansion strategies; real estate strategies; operating strategies; sources of
supply; patient records; business plans; other financial, commercial, business
or technical information related to the Corporation and confidential information
of third parties which is given to the Corporation pursuant to an obligation or
agreement to keep such information confidential (collectively, “Confidential
Information”). I shall not use or attempt to use any Confidential Information on
behalf of any person or entity other than the Corporation, or in any manner
which may injure or cause loss, or may be calculated to injure or cause loss,
whether directly or indirectly, to the Corporation. If, at any time over the
last two years of my employment at CVS, my position included access to
Confidential Information, as described above, specifically related to the
Corporation’s procurement of prescription drugs, I understand and agree my
employment with a pharmaceutical manufacturer, distributor or supplier
(“Pharmaceutical Entity”) would place a substantial risk of use and/or
disclosure of Confidential Information with which I have been or will be
entrusted during my employment with the Corporation. In light of this risk of
disclosure, I acknowledge and agree that the Corporation will be entitled to
immediate injunctive relief to prevent me from disclosing any such Confidential
Information in the course of my employment with any such Pharmaceutical Entity.
I agree that the disclosure of such Confidential Information, to the
Corporation’s PBM Competitors with which one may negotiate in the course of
employment with such Pharmaceutical Entity, would cause immediate and
irreparable harm to the Corporation. For employees residing in Connecticut,
these restrictions on use


Page | 3



--------------------------------------------------------------------------------




or disclosure of Confidential Information will only apply for three (3) years
after the end of my employment where information that does not qualify as a
trade secret is concerned; however, the restrictions will continue apply to
trade secret information for as long as the information at issue remains
qualified as a trade secret.


b.During my employment, I shall not make, use, or permit to be used, any
materials of any nature relating to any matter within the scope of the business
of the Corporation or concerning any of its dealings or affairs other than for
the benefit of the Corporation. I shall not, after the termination of my
employment, use or permit to be used any such materials and shall return same in
accordance with Section 5 below.


5.Ownership and Return of the Corporation’s Property. On or before my final date
of employment with the Corporation, I shall return to the Corporation all
property of the Corporation in my possession, custody or control, including but
not limited to the originals and copies of any information provided to or
acquired by me in connection with the performance of my duties for the
Corporation, such as files, correspondence, communications, memoranda, e-mails,
slides, records, and all other documents, no matter how produced or reproduced,
all computer equipment, communication devices (including but not limited to any
mobile phone or other portable digital assistant or device), computer programs
and/or files, and all office keys and access cards. I agree that all the items
described in this Section are the sole property of the Corporation.


6.
Rights to Inventions, Works.



a.Assignment of Inventions. All inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks or
trade secrets, whether patentable or otherwise protectable under similar law,
made, conceived or developed by me, whether alone or jointly with others, from
the date of my initial employment by the Corporation and continuing until the
end of any period during which I am employed by the Corporation, relating or
pertaining in any way to my employment with or the business of the Corporation
(collectively referred to as “Inventions”) shall be promptly disclosed in
writing to the Corporation. I hereby assign to the Corporation, or its designee,
all of my rights, title and interest to such Inventions. All original works of
authorship which are made by me (solely or jointly with others) within the scope
of and during the period of my employment with the Corporation and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act and as such are the sole property of the
Corporation. The decision whether to commercialize or market any Invention
developed by me solely or jointly with others is within the Corporation’s sole
discretion and for the Corporation’s sole benefit and no royalty will be due to
me as a result of the Corporation’s efforts to commercialize or market any such
Invention.


b.Inventions Retained and Licensed. I have attached hereto as Exhibit A, a list
describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Corporation (“Prior Inventions”), which belong to me and are not
assigned to the Corporation hereunder. If no such list is attached, I represent
that there are no such Prior Inventions. I will not incorporate, or permit to be
incorporated, any Prior Invention owned by me or in which I have an interest
into a Corporation product, process or machine without the Corporation’s prior
written consent. Notwithstanding the foregoing sentence, if, in the course of my
employment with the Corporation, I incorporate into a Corporation product,
process or machine a Prior Invention owned by me or in which I have an interest,
the Corporation is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.


Page | 4



--------------------------------------------------------------------------------




c.Patent and Copyright Registrations. I will assist the Corporation, or its
designee, at the Corporation’s expense, in every proper way to secure the
Corporation’s rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto, including, but
not limited to, the disclosure to the Corporation of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the
Corporation shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Corporation, its successors, assigns,
and nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto. My obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after my employment ends for any reason and/or after the termination of
this Agreement. If the Corporation is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Corporation as above, then I hereby irrevocably designate and appoint the
Corporation and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.


d.Exception to Assignments. I understand that if I am an employee in Illinois,
Kansas, North Carolina, Utah or Minnesota, I should refer to Exhibit B
(incorporated herein for all purposes) for important limitations on the scope of
the provisions of this Agreement concerning assignment of Inventions. I will
advise the Corporation promptly in writing of any inventions that I believe meet
the criteria in Exhibit B and that are not otherwise disclosed on Exhibit A.


7.
Cooperation.



a.In the event I receive a subpoena, deposition notice, interview request, or
other process or order to testify or produce Confidential Information or any
other information or property of the Corporation, I shall promptly: (i) notify
the Corporation of the item, document, or information sought by such subpoena,
deposition notice, interview request, or other process or order; (ii) furnish
the Corporation with a copy of said subpoena, deposition notice, interview
request, or other process or order; and (iii) provide reasonable cooperation
with respect to any procedure that the Corporation may initiate to protect
Confidential Information or other interests. If the Corporation objects to the
subpoena, deposition notice, interview request, process, or order, I shall
cooperate to ensure that there shall be no disclosure until the court or other
applicable entity has ruled upon the objection, and then only in accordance with
the ruling so made. If no such objection is made despite a reasonable
opportunity to do so, I shall be entitled to comply with the subpoena,
deposition, notice, interview request, or other process or order provided that I
have fulfilled the above obligations.


b.I will cooperate fully with the Corporation, its affiliates, and their legal
counsel in connection with any action, proceeding, or dispute arising out of
matters with which I was directly or indirectly involved while serving as an
employee of the Corporation, its predecessors, subsidiaries or affiliates. This
cooperation shall include, but shall not be limited to, meeting with, and
providing information to, the Corporation and its legal counsel, maintaining the
confidentiality of any past or future privileged communications with the
Corporation’s legal counsel (outside and in-house), and making myself available
to testify truthfully by affidavit, in depositions, or in any other forum on
behalf of the Corporation. The Corporation agrees to reimburse me for any
reasonable and necessary out-of-pocket costs associated with my cooperation.


Page | 5



--------------------------------------------------------------------------------




8.Limitation on Restrictions. Nothing in this Agreement is intended to or shall
interfere with my right to file charges or participate in a proceeding with any
appropriate federal, state or local government agency, including the
Occupational Safety and Health Administration (“OSHA”), National Labor Relations
Board (“NLRB”) or the Securities and Exchange Commission (“SEC”); to exercise
rights under Section 7 of the National Labor Relations Act (“NLRA”); or to file
a charge or complaint with or participate or cooperate in an investigation or
proceeding with the US Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agencies. Such agencies have authority to carry out
their statutory duties by investigating a charge, issuing a determination,
filing a lawsuit, or taking any other action authorized by law. I retain the
right to participate in any such action and retain the right to communicate with
the NLRB, SEC, EEOC, OSHA and comparable state or local agencies and such
communication shall not be limited by any provision in this Agreement. Nothing
in this Agreement limits my right to receive an award for information provided
to a government agency such as the SEC and OSHA. In addition, nothing in this
Agreement is intended to interfere with or restrain the immunity provided under
18 U.S.C. § 1833(b) for confidential disclosures of trade secrets to government
officials or lawyers, solely for the purpose of reporting or investigating a
suspected violation of law, or in a sealed filing in court or other proceeding.


9.Eligibility for Severance Pay. If my employment with the Corporation
terminates under circumstances in which I am eligible for severance under the
applicable severance plan (the “Severance Plan”), the Corporation will offer me
severance in accordance with the Severance Plan and the length of the
Non-Competition Period will match the length of the severance period. I
acknowledge that the Severance Plan sets forth pre-requisites I must meet in
order to receive severance, including but not limited to execution of the
Corporation’s standard separation agreement and release of claims. In the event
that the Corporation fails to comply with its obligations to offer me severance
according to the Severance Plan, then Section 2 of this Agreement shall be of no
further effect. I agree that if I decline the Corporation’s offer of severance,
I shall continue to be subject to the restrictions in Section 2.


10.Injunctive Relief. Any breach of this Agreement by me will cause irreparable
damage to the Corporation and, in the event of such breach, the Corporation
shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of my obligations hereunder, and without providing a bond to the
extent permitted by the applicable rules of civil procedure.


11.No Right of Continued Employment. This Agreement does not create an
obligation on the Corporation or any other person or entity to continue my
employment.


12.No Conflicting Agreements. I represent that the performance of my job duties
with the Corporation and my compliance with all of the terms of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment by
the Corporation.


13.Entire Agreement/No Reliance/No Modifications. This Agreement and any
compensation, benefit or equity plan or agreement referred to herein or under
which equity was granted, including the CVS Health Corporation Change in Control
Agreement (“CIC Agreement”), to the extent those other agreements apply to me,
set forth the entire agreement between the parties hereto and fully supersede
any and all prior and/or supplemental understandings, whether written or oral,
between the parties concerning the subject matter of this Agreement. This
agreement shall not have any effect on any prior existing agreements between
Corporation and me regarding the arbitration of workplace legal disputes and any
such agreements remain in full force and effect. Notwithstanding the foregoing,
if I am a party to the CIC Agreement, then I understand that in the event of a
Change in Control, as that term is defined in the CIC, Paragraph 2 of this
Agreement shall be null and void. I agree and acknowledge that I have not relied
on


Page | 6



--------------------------------------------------------------------------------




any representations, promises or agreements of any kind in connection with my
decision to accept the terms of this Agreement, except for the representations,
promises and agreements herein. Any modification to this Agreement must be made
in writing and signed by me and the Corporation’s Chief Human Resources Officer
or his or her authorized representative.


14.Beneficiaries of Global Amendment Relating to Non-Compete Covenants
Applicable to Aetna Employees. I and Corporation understand, acknowledge and
agree, that if I was an employee of Aetna Inc., its subsidiaries or joint
venture affiliates prior to the Effective Time and am a Covered Individual, then
notwithstanding the provisions of this Agreement, each of my Assumed Restricted
Unit Awards, Assumed Performance Unit Awards and Assumed Stock Appreciation
Rights (collectively, my “Assumed Equity Awards”) shall continue to have, and
shall be subject to, the same terms and conditions as applied to the
corresponding Company Equity Award, as amended by the Global Amendment to
Agreements with Non-Compete Covenants Applicable to Aetna Employees effective
November 28, 2018, as of the Effective Time (including any terms and conditions
related to accelerated vesting upon a termination of the holder’s employment in
connection with or following the Merger). Without limiting the generality of the
foregoing, to the extent that I am subject to any Aetna Non-Compete Covenant:
(1) such Aetna Non-Compete Covenant shall not restrict me from rendering
services to or otherwise being engaged with the activities of any business or
organization that does not conduct or engage in the same business as the
Pre-Merger Aetna Business; (2) no penalties or detriments or remedies at law or
in equity shall be asserted under this Agreement or any Aetna Non-Compete
Covenant against my rights in any Assumed Equity Awards due to my rendering
services to or otherwise engaging in any business or organization that does not
conduct or engage in the same business as the Pre-Merger Aetna Business; and (3)
no penalties or detriments or remedies at law or in equity shall be asserted
under any Aetna Non-Compete Covenant against my rendering services to or
otherwise engaging in any business or organization that does not conduct or
engage in the same business as the Pre-Merger Aetna Business. For avoidance of
doubt, if I fail to comply with Section 2 of this Agreement, penalties,
detriments or remedies at law or in equity may be asserted against me under this
Agreement but not against my rights in any of such Assumed Equity Awards.


As used in this Section [14], the following terms have the following meanings:


“Aetna Non-Compete Covenant” means any agreement entered into by an individual
with Aetna Inc., its subsidiaries or joint venture affiliates prior to the
Effective Time that prohibits or restricts such person’s entitlement to render
services to or otherwise be engaged with the activities of any business that
competes with the Pre-Merger Aetna Business (including, without limitation,
equity award arrangements and employment arrangements).


“Assumed Performance Unit Award” means a time-vesting restricted unit award
covering shares of Parent Common Stock resulting from the conversion and
assumption by Parent of a Company PSU Award by virtue of the Merger in
accordance with the Merger Agreement.


“Assumed Restricted Unit Award” means a restricted unit award covering shares of
Parent Common Stock resulting from the conversion and assumption by Parent of a
Company RSU Award by virtue of the Merger in accordance with the Merger
Agreement.


“Assumed Stock Appreciation Right” means a stock appreciation right representing
the right to receive a payment in shares of Parent Common Stock resulting from
the conversion and assumption by Parent of a Company Stock Appreciation Right by
virtue of the Merger in accordance with the Merger Agreement.


“Company Common Stock” means the common shares, par value $0.01 par value, of
Aetna Inc.




Page | 7



--------------------------------------------------------------------------------




“Company Equity Awards” means Company Stock Appreciation Rights, Company RSU
Awards and Company PSU Awards.


“Company PSU Award” means a stock unit award with respect to shares of Company
Common Stock outstanding under any Company Stock Plan that vests based on the
achievement of performance goals.


“Company RSU Award” means a restricted stock unit award with respect to shares
of Company Common Stock outstanding under any Company Stock Plan that vests
solely based on the passage of time.


“Company Stock Appreciation Right” means a stock appreciation right representing
the right to receive a payment in shares of Company Common Stock under any
Company Stock Plan that was outstanding and unexercised immediately prior to the
Effective Time.


“Company Stock Plans” means the Aetna Inc. 2016 Employee Stock Purchase Plan,
the Amended Aetna Inc. 2010 Stock Incentive Plan, the Aetna Inc. 2010
Non-Employee Director Compensation Plan, the Aetna Inc. 2000 Non-Employee
Director Compensation Plan, and the Amended and Restated Aetna Inc. 2000 Stock
Incentive Plan, in each case, as amended from time to time.


“Covered Individual” means any current or former employee of Aetna Inc., its
subsidiaries or joint venture affiliates who is subject to an Aetna Non-Compete
Covenant.


“Effective Time” means 10:00 a.m. Eastern time on November 28, 2018.


“Merger” means the merger of Hudson Merger Sub Corp. with and into Aetna Inc.,
which became effective at the Effective Time.


“Merger Agreement” means the Agreement and Plan of Merger among CVS Health
Corporation, Hudson Merger Sub Corp. and Aetna Inc. dated December 3, 2017.


“Parent” means CVS Health Corporation


“Parent Common Stock” means the common stock, $0.01 par value, of Parent.


“Pre-Merger Aetna Business” means the business of Aetna Inc., its subsidiaries
and joint venture affiliates as of the Effective Time.


15.No Waiver. Any waiver by the Corporation of a breach of any provision of this
Agreement, or of any other similar agreement with any other current or former
employee of the Corporation, shall not operate or be construed as a waiver of
any subsequent breach of such provision or any other provision hereof.


16.Severability. The parties hereby agree that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions of this Agreement are for any
reason held to be excessively broad as to scope, activity, duration, subject or
otherwise so as to be unenforceable at law, the parties consent to such
provision or provisions being modified or limited by the appropriate judicial
body (where allowed by applicable law), so as to be enforceable to the maximum
extent compatible with the applicable law.


Page | 8



--------------------------------------------------------------------------------




17.Survival of Employee’s Obligations. My obligations under this Agreement shall
survive the termination of my employment regardless of the manner of such
termination and shall be binding upon my heirs, personal representatives,
executors, administrators and legal representatives.


18.Corporation’s Right to Assign Agreement. The Corporation has the right to
assign this Agreement to its successors and assigns without the need for further
agreement or consent by me, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by said successors or assigns.


19.Non-Assignment. I shall not assign my rights and obligations under this
Agreement, in whole or in part, whether by operation of law or otherwise,
without the prior written consent of the Corporation, and any such assignment
contrary to the terms hereof shall be null and void and of no force or effect.


20.Governing Law; Venue; Headings. This Agreement shall be governed by and
construed in accordance with the laws of the state of Rhode Island. I agree that
any claim or dispute I may have against the corporation must be resolved by a
court located in the state of Rhode Island. The headings of the sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.


21.Tolling. In the event I violate one of the time-limited restrictions in this
Agreement, I agree that the time period for such violated restriction shall be
extended by one day for each day I have violated the restriction, up to a
maximum extension equal to the length of the original period of the restricted
covenant.


IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date set forth below.






/s/ Derica Rice
 
/s/ Lisa Bisaccia
Derica Rice
 
Lisa Bisaccia
 
 
Chief Human Resources Officer
XXXXXXX
 
CVS Health Corporation
Employee ID
 
 
 
 
 
Date: 6/19/19
 
 
 
 
 



Page | 9



--------------------------------------------------------------------------------




EXHIBIT A


List of Prior Inventions - See Section 6




















Page | 10



--------------------------------------------------------------------------------




EXHIBIT B


Notice Regarding Invention Assignment


1.
For an employee residing in Illinois, Kansas, or North Carolina, you are hereby
advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used and which was developed entirely on your
own time, unless (a) the invention relates (i) to the business of the
Corporation or (ii) to the Corporation’s actual or demonstrably anticipated
research or development, or (b) the invention results from any work performed by
you for the Corporation. Illinois 765ILCS1060/1-3, “Employees Patent Act”;
Kansas Statutes Section 44-130; North Carolina General Statutes Article 10A,
Chapter 66, Commerce and Business, Section 66-57.1.


2.
For an employee residing in Utah, you are hereby advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention which was created entirely on your own time, and which is not
(a) conceived, developed, reduced to practice, or created by you (i) within the
scope of your employment with the Corporation, (ii) on the Corporation’s time,
or (iii) with the aid, assistance, or use of any of the Corporation’s property,
equipment, facilities, supplies, resources, or patents, trade secrets, know-how,
technology, confidential information, ideas, copy rights, trademarks and service
marks and any and all rights, applications and registrations relating to them,
(b) the results of any work, services, or duties performed by you for the
Corporation, (c) related to the industry or trade of the Corporation, or (d)
related to the current or demonstrably anticipated business, research, or
development of the Corporation. Utah Code Sections 34-39-1 through 34-39-3,
“Employee Inventions Act.”


3.
For an employee residing in Minnesota, you are hereby advised:



Notice. No provision in this Agreement requires you to assign any of your rights
to an invention for which no equipment, supplies, facility, or trade secret
information of the Corporation was used, and which was developed entirely on
your own time, and (a) which does not relate (i) directly to the business of the
Corporation, or (ii) to the Corporation’s actual or demonstrably anticipated
research or development, or (b) which does not result from any work performed by
you for the Corporation. Minnesota Statutes 13A Section 181.78.




Page | 11

